Title: From George Washington to Henry Knox, 26 December 1786
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon 26th Decr 1786

Nothing but the pleasing hope of seeing you under this roof in the course of last month, and wch I was disposed to extend even to the present moment, has kept me till this time from acknowleging the receipt of your obliging favor of the 23d of October. Despairing now of that pleasure, I shall thank you for the above letter, and the subsequent one of the 17th instt, which came to hand yesterday evening.
Lamentable as the conduct of the Insurgents of Massachusetts is, I am exceedingly obliged to you for the advices respecting them; & pray you, most ardently, to continue the acct of their proceedings; because I can depend upon them from you without having my mind bewildered with those vague & contradictory reports which are handed to us in Newspapers; and which please one hour, only to make the moments of the next more bitter.
I feel, my dear Genl Knox, infinitely more than I can express to you, for the disorders which have arisen in these states. Good God! who besides a tory could have foreseen, or a Briton predicted them! were these people wiser than others, or did they judge of us from the corruption, and depravity of their own hearts? The latter I am persuaded was the case, and that notwithstanding the boasted virtue of America, we are far gone in every thing ignoble & bad. I do assure you, that even at this moment, when I reflect on the present posture of our affairs, it seems to me to be like the vision of a dream. My mind does not know how to realize it, as a thing in actual existence, so strange—so wonderful does it appear to me! In this, as in most other matter[s], we are too slow. When this spirit first dawned, probably it migh[t] easily have been checked; but it is scarcely

within the reach of human ken, at this moment, to say when—where—or how it will end. There are combustibles in every State, which a spark may set fire to. In this state, a perfect calm prevails at present, and a prompt disposition to support, and give energy to the fœderal system is discovered, if the unlucky stirring of the dispute respecting the navigation of the Mississipi does not become a leaven that will ferment & sour the mind of it.
The resolutions of the pres[en]t session respecting a paper emission, military certificates—&ca—have stamped justice & liberality on the proceedings of the Assembly, & By a late act, it seems very desirous of a General Convention to revise and amend the federal Constitution—apropos, what prevented the Eastern states from attending the September meeting at Annapolis? Of all the states in the Union it should have seemed to me, that a measure of this sort (distracted as they were with internal commotions, and experiencing the want of energy in government) would have been most pleasing to them. What are the prevailing sentiments of the one now proposed to be held at Philadelphia, in May next? & how will it be attended? You are at the fountain of intelligence, and where the wisdom of the Nation, it is to be presumed, has concentered; consequently better able (as I have had abundant experience of your intelligence, confidence, & candour) to solve these questions. The Maryland Assembly has been violently agitated by the question for a paper emission. It has been carried in the House of Delegates, but what has, or will be done with the Bill in the Senate I have not yet heard. The partisans in favor of the measure in the lower House, threaten, it is said, a secession if it is rejected by that Branch of the Legislature—Thus are we advancing.
In regretting, which I have often done with the deepest sorrow, the death of our much lamented frd General Greene, I have accompanied it of late with a quaere; whether he would not have preferred such an exit to the scenes which it is more than probable many of his compatriots may live to bemoan.
In both your letters you intimate, that the men of reflection, principle & property in New England feeling the inefficacy of their present government, are contemplating a change; but you are not explicit with respect to the nature of it. It has been supposed, that, the Constitution of the State of Massachusetts was amongst the most energetic in the Union—may not these disorders

then be ascribed to an endulgent exercise of the powers of Administration? If your laws authorized, and your powers were adequate to the suppression of these tumults, in the first appearance of them, delay & temporizing expedients were, in my opinion improper, these are rarely well applied, & the same causes would produce similar effects in any form of government, if the powers of it are not enforced. I ask this question for information, I know nothing of the facts.
That G.B. will be an unconcerned spectator of the present insurrections (if they continue) is not to be expected. That she is at this moment sowing the Seeds of jealousy & discontent among the various tribes of Indians on our frontier admits of no doubt, in my mind. And that she will improve every opportunity to foment the spirit of turbulence within the bowels of the United States, with a view of distracting our governments, & promoting divisions, is, with me, not less certain. Her first Manœuvres will, no doubt, be covert, and may remain so till the period shall arrive when a decided line of conduct may avail her. Charges of violating the treaty, & other pretexts, will not then be wanting to colour overt acts, tending to effect the grt objects of which she has long been in labour. A Man is now at the head of their American Affairs well calculated to conduct measures of this kind, & more than probably was selected for the purpose. We ought not therefore to sleep nor to slumber—vigilence in the watching, & vigour in acting, is, in my opinion, become indispensably necessary. If the powers are inadequate amend or alter them, but do not let us sink into the lowest state of humiliation & contempt, & become a byword in all the earth—I think with you that the Spring will unfold important & distressing Scenes, unless much wisdom & good management is displayed in the interim. Adieu—be assured no man has a higher esteem & regard for you than I have—none more sincerely Your friend, and More Affectly yr Hble Servt
Go: Washington
P.S. Mrs Washington joins me in every good wish for you & Mrs Knox, and in congratulatory Compts on the late addition to your family. Will you be so obliging as to give the enclosed a safe conveyance—I have recd one or two very obliging letters from Genl Tupper whilst he was in the Western Country and wish to

thank him for them—but know not in what part of Massachusetts he lives.
